Grace, J.
(after stating the facts as above). In an appeal from the justice court to the district court the district court acquires jurisdiction when'the party appealing serves a notice of appeal, together with the undertaking required by law, and by filing the same with the clerk of the district court, or in lieu of such undertaking, the deposit required by law, as prescribed in § 9170, Compiled Laws of 1913. If at the time the notice of appeal and undertaking are to be served, the party on whom they are to be served is not within the state or cannot be conveniently found, which facts appear by the return of the sheriff filed with the justice of the peace, and has not appeared by attorney, a service of such notice of appeal and undertaking may be made upon the justice rendering the judgment.
In appeals from the justice court to the district court, where the appeal is taken by the defendant, it is not necessary to serve an answer unless the judgment was taken by default. In this case the plaintiff filed his complaint in the justice court and the defendant answered orally. Therefore the district court would acquire jurisdiction upon the proper service of the notice of appeal and undertaking as required by § 9163, Compiled Laws of 1913.
Section 9170, Compiled Laws of 1913, provides in substance, that upon the filing of a notice of appeal and undertaking, or the making of the deposit prescribed in § 9168, in the office of the clerk of the district court, the clerk shall immediately mail to the justice of the court in which the judgment appealed from was rendered, a written notice thereof, specifying the court in which the judgment was rendered, the names *429of the parties, the date and amount of the judgment appealed from, and stating whether the undertaking filed or the deposit made entitles the appellant to a stay of execution, and requiring such justice to transmit to such clerk the record required by law. Such justice must, within ten days after the receipt of such notice, transmit to the clerk of the district court a record which shall-contain a certified copy of the justice’s docket, the pleadings, and all notices, motions, and other papers filed in the cause. The justice may be compelled, by the district court by order entered upon motion, to transmit such record, and may be fined for neglect or refusal so to do. A certified copy of such order may be served on the justice by the party or his attorney.
The district court made an order requiring the justice of the peace •to comply with the provisions of this section. The order was made upon the motion of the defendant. There is nothing in the record to show that the same was served or ever attempted to be served, or that any ■proceedings were had to compel the justice of the peace to comply with the terms of such section by certifying to the record and transmitting the same to the clerk.
There is some intimation in the record that the justice’s records were either lost or destroyed, but there is no proof thereof. The service ■of the notice of appeal and undertaking and the filing thereof, as we lave said, gives the court jurisdiction of the case, but the same cannot ■ordinarily be tried until the justice certifies up his record. That has not been done in this case, nor was such justice served with the order requiring him to do so. The record of the justice would contain the pleadings of the parties, the different exhibits offered at the trial, and ■other matters. The offer of the defendant and appellant to stipulate as to certain of these matters amounted to nothing, the plaintiff refusing to stipulate. The plaintiff had the statutory right to have a certified record of the justice of the peace in the district court before proceeding to trial. If the justice failed or refused to certify such record to the district court, and the defendant failed and neglected to take ■steps to compel him to certify the records to the district court, or .the defendant fails to show cause why he could not have the records certified to the district court, the appeal should be dismissed on notice and motion of the plaintiff, or upon motion made in open court when the parties are present by their attorneys. Plaintiff did make such a mo*430tion, and it should have been granted, unless the court was disposed, to grant further time to have such justice’s records certified to the district court. Any attempted trial of these issues in the district court in the manner disclosed by the record was entirely ineffective, and was in no way binding upon the plaintiff, he not having participated therein.
The discussion of the claims of the defendant, as shown by his testimony at the attempted trial in the district court, would be mere obiter; but we might refer to it even if it be considered obiter, for the purpose of disposing of this litigation. Defendant does not claim to be the owner of the property, but claims only a lien for pasturage. If the action was between the plaintiff and the owner of the property, the defendant’s position might have some force, but as against the holder of a prior chattel mortgage lien, the defendant’s lien for pasturage has no priority excepting for a period of ten days after the receipt of the property, unless the defendant had within ten days served upon the holder of such chattel mortgage lien, if known, or if a resident of the state, the notice required by § 6846, Compiled Laws of 1913. The defendant does not by his testimony disclose the giving of any such notice, and could claim no lien beyond the ten days, unless he had given such notice.
Plaintiff has presented on this appeal a statement of the case, duly settled. This statement shows the proceedings had below, and contains a transcript of all the evidence offered upon the trial.
We are aware that ordinarily the questions presented on this appeal could not be raised unless a motion was made in the trial court to-vacate the judgment. And we believe it would have been better practice to have done so in this case. We do not believe, however, that such motion is absolutely essential. Por in this state an appeal may betaken from a default judgment. Comp. Laws 1913, § 7820. And the statute provides that “all remarks of the court made during the trial and all orders or decisions made in the absence of a party” are deemed excepted to, “and they may be reviewed . . . upon motion for a new trial or upon appeal, as fully as if exception thereto had been expressly taken.” Comp. Laws 1913, § 7653.
The judgment appealed from is in all things reversed, and the case is remanded to the District Court for further proceedings in accordance with law.